May 6, 1925. The opinion of the Court was delivered by
The decree of Judge Townsend is satisfactory to this Court under the authorities quoted by him (Dicks v. Cassels, 100 S.C. 341; 84 S.E., 878.Kerr v. Kennedy, 105 S.C. 496, 500, 505; 90 S.E., 177.Joyner v. Hoffman, 59 S.C. 535; 38 S.E., 174), and alsoCromwell v. Simons (C.C.A.), 280 F., 663; 671. VanHorn v. Demarest, 76 N.J. Eq., 386; 77 A., 354. Bollingv. Bolling's Adm'r, 146 Ky., 316; 142 S.W. 387, Ann. Cas., 1913C, 306. Armstrong's Adm'r v. Shannon,177 Ky., 547; 197 S.W. 950, and it is incumbent that the appellant should satisfy this Court of the correctness of his contention by the preponderance of the evidence, which he has failed to do.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRASER and MARION and MR. ACTING ASSOCIATE JUSTICE JAS.W. JOHNSON concur.
MR. JUSTICE COTHRAN did not participate. *Page 420